J-S26006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

MELISSA A. OVERBY

                         Appellant                    No. 2810 EDA 2015


          Appeal from the Judgment of Sentence August 27, 2015
             In the Court of Common Pleas of Carbon County
           Criminal Division at No(s): CP-13-CR-0000934-2013


BEFORE: OLSON, STABILE and STRASSBURGER,* JJ.

JUDGMENT ORDER BY OLSON, J.:                          FILED APRIL 12, 2016

     Appellant, Melissa A. Overby, appeals pro se from the judgment of

sentence entered on August 27, 2015, following her jury trial conviction for

endangering the welfare of a child, 18 Pa.C.S.A. § 4304(a)(1).             Because

Appellant’s brief has substantial defects precluding our review, we dismiss

the appeal.

     Pennsylvania Rule of Appellate Procedure 2101 provides that:

        Briefs ... shall conform in all material respects with the
        requirements of these rules as nearly as the circumstances
        of the particular case will admit, ... if the defects are in the
        brief or reproduced record of the appellant and are
        substantial, the appeal or other matter may be quashed or
        dismissed.

Pa.R.A.P. 2101.

     Under our appellate rules, an appellant’s brief shall contain:




*Retired Senior Judge assigned to the Superior Court.
J-S26006-16


        (a) General rule.--The brief of the appellant, except as
        otherwise prescribed by these rules, shall consist of the
        following matters, separately and distinctly entitled and in
        the following order:

           (1)   Statement of jurisdiction.

           (2)   Order or other determination in question.

           (3)   Statement of both the scope of review and the
                 standard of review.

           (4)   Statement of the questions involved.

           (5)   Statement of the case.

           (6)   Summary of argument.

           (7)   Statement of the reasons to allow an appeal to
                 challenge the discretionary aspects of a
                 sentence, if applicable.

           (8)   Argument for appellant.

           (9)   A short conclusion stating the precise relief
                 sought.

           (10) The [trial court’s] opinion[] [relating to the
                determination under review.]

           (11) In the Superior Court, a copy of the statement
                of errors complained of on appeal, filed with
                the trial court pursuant to Rule 1925(b), or an
                averment that no order requiring a statement
                of errors complained of on appeal pursuant to
                Pa.R.A.P. 1925(b) was entered.

Pa.R.A.P. 2111(a).

     Here, aside from attaching the trial court’s opinion to her brief

pursuant to subsection 10 above, Appellant did not comply with any of the

additional briefing requirements.   Instead, in her appellate brief, Appellant


                                     -2-
J-S26006-16



sets forth bald contentions in narrative form with bullet points.   However,

the most egregious error is Appellant’s failure to cite any relevant legal

authority. We previously stated:

        The Rules of Appellate Procedure require that appellants
        adequately develop each issue raised with discussion of
        pertinent facts and pertinent authority. See Pa.R.A.P. 2119.
        It is not this Court's responsibility to comb through the
        record seeking the factual underpinnings of an appellant's
        claim. Further, this Court will not become counsel for an
        appellant and develop arguments on an appellant's behalf.
        It [is an appellant’s] responsibility to provide an adequately
        developed argument by identifying the factual bases of
        [her] claim and providing citation to and discussion of
        relevant authority in relation to those facts. [When she] has
        failed to do so, we find [those] issue[s] waived.

Commonwealth v. Samuel, 102 A.3d 1001, 1005 (Pa. Super. 2014) (case

citations omitted).   In this case, Appellant does not cite any authority

whatsoever, thus, even if we were able to discern her precise claims, she

waived all issues by failing to comply with Pa.R.A.P. 2119.

      Finally, we note that:

        Although this Court is willing to liberally construe materials
        filed by a pro se litigant, pro se status confers no special
        benefit upon the appellant. To the contrary, any person
        choosing to represent [herself] in a legal proceeding must,
        to a reasonable extent, assume that [her] lack of expertise
        and legal training will be [her] undoing.

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (internal

citations omitted).

      Appeal dismissed.




                                    -3-
J-S26006-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2016




                          -4-